Exhibit 10.1
NACCO INDUSTRIES, INC.
2009 ANNUAL INCENTIVE COMPENSATION PLAN
1. Purpose of the Plan
     The purpose of the NACCO Industries, Inc. 2009 Annual Incentive
Compensation Plan (the “Plan”) is to further the profits and growth of NACCO
Industries, Inc. (the “Company”) by enabling the Company to attract and retain
key employees of the Company by offering annual incentive compensation to those
key employees who will be in a position to help the Company to meet its
financial and business objectives.
2. Definitions
     (a) “Award” means cash paid to a Participant under the Plan for the Award
Term in an amount determined in accordance with Section 4. A Participant’s Award
shall be equal to the sum of his Short-Term Award and his Long-Term Award, as
further described in Section 4.
     (b) “Award Term” means the period from January 1, 2009 through December 31,
2009.
     (c) “Short-Term Base Amount” means for any Participant a dollar amount,
which shall be equal to the salary midpoint for the Salary Points assigned to
the Participant by the Committee for the Award Term multiplied by a specified
percentage of the short-term incentive compensation target percent for those
Salary Points. Attached hereto as Exhibit A is a schedule listing the Short-Term
Base Amount for each Participant for the Award Term.
     (d) “Long-Term Base Amount” means for any Participant a dollar amount,
which shall be equal to the salary midpoint for the Salary Points assigned to
the Participant by the Committee for the Award Term multiplied by a specified
percentage of the long-term incentive compensation target percent for those
Salary Points. Attached hereto as Exhibit B is a schedule listing the Long-Term
Base Amount for each Participant for the Award Term. Where applicable, the
Short-Term Base Amount and the Long-Term Base Amount shall be referred to herein
collectively as the “Base Amount(s).”
     (e) “Committee” means the Compensation Committee of the Company’s Board of
Directors or any other committee appointed by the Company’s Board of Directors
to administer this Plan in accordance with Section 3, so long as any such
committee consists of not less than two directors of the Company and so long as
each member of the Committee is not an employee of the Company or any of its
subsidiaries.
     (f) “Participant” means any person who is classified by the Company as a
salaried employee, who in the judgment of the Committee occupies a key position
in which his efforts may significantly contribute to the profits or growth of
the Company; provided, however, that (i) the Committee may select any employee
who is expected to contribute, or who has contributed, significantly to the
Company’s profitability to participate in the Plan and receive an Award
hereunder; and (ii) following the end of the Award Term the Committee may make
one or more discretionary Awards to employees of the Company who were not
previously designated as Participants. Directors of the Company who are also
employees of the Company are eligible to participate in the Plan. Employees of
the Company’s subsidiaries shall not be eligible to participate in the Plan. The
Committee shall have the power to add Participants at any later date in the
Award Term if individuals subsequently become eligible to participate in the
Plan. Each Participant shall be notified that he is eligible to receive a
Short-Term Award and or a Long-Term Award for the Award Term and the amount of
his Base Amounts. If a Participant receives a change in Salary Points, salary
midpoint and/or short-term or long-term incentive compensation target percent,
such change and any resulting change in his Base Amount(s) will be reflected on
an amended Exhibit A or Exhibit B, as applicable. Unless otherwise determined by
the Committee, (A) a Participant must be both employed by

1



--------------------------------------------------------------------------------



 



the Company and a Participant on December 31 of the Award Term (or die, become
permanently disabled or Retire during an Award Term) in order to receive an
Award for such Award Term and (B) the amount of any Award to a Participant who
is not employed for the entire Award Term shall be equal to a pro-rated amount
based upon the number of days the Participant was actually employed by the
Company during the Award Term. Exhibit A and Exhibit B list the Participants
eligible for an Award for the Award Term.
     (g) “Payment Period” means the period from January 1st through March 15th
of the calendar year following the end of the Award Term.
     (h) “Salary Points” means the salary points assigned to a Participant by
the Committee pursuant to the Hay salary point system, or any successor salary
point system adopted by the Committee.
     (i) “Retire” means a termination of employment that entitles the
Participant to immediate commencement of his pension benefits under the Combined
Defined Benefit Plan of NACCO Industries, Inc. and Its Subsidiaries or, for
Participants who are not members of such plan, a termination of employment after
reaching age 60 and completing at least 15 years of service with the Company.
     (j) “Supplemental Plan” means the NACCO Industries, Inc. Supplemental
Annual Incentive Compensation Plan.
3. Administration
     This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted or paid
under this Plan, to adopt, amend and rescind general and special rules and
regulations for its administration, and to make all other determinations
necessary or advisable for the administration of this Plan. A majority of the
Committee shall constitute a quorum, and the action of members of the Committee
present at any meeting at which a quorum is present or acts unanimously approved
in writing, shall be the act of the Committee. All acts and decisions of the
Committee with respect to any questions arising in connection with the
administration and interpretation of this Plan, including the severability of
any or all of the provisions hereof, shall be conclusive, final and binding upon
the Company and all present and former Participants, all other employees of the
Company, and their respective descendants, successors and assigns. No member of
the Committee shall be liable for any such act or decision made in good faith.
4. Awards
     The Committee may, from time to time and upon such conditions as it may
determine, authorize Awards for Participants, which Awards shall be consistent
with, and shall be subject to all of the requirements of, the following
provisions:
     (a) Performance Targets. The Committee shall determine performance target
descriptions, weightings and targets for the Award Term. The weightings and
targets applicable to the Short-Term Awards shall be those that are adopted by
the Committee under The North American Coal Corporation 2009 Annual Incentive
Plan (the “NA Coal Annual Plan”), and the weightings and targets for the
Long-Term Awards shall those that are adopted under The North American Coal
Corporation Value Appreciation Plan for the 2009 award year (the “NA Coal VAP”),
both as described on Exhibit C. The Committee shall have the power to add,
delete and amend target descriptions, weightings and targets during or after the
Award Term, which shall be reflected on an amended Exhibit C. No performance
targets used in this Plan which are applicable to a Participant hereunder shall
be used in the Supplemental Plan in the same year for such Participant.

2



--------------------------------------------------------------------------------



 



     (b) Short-Term Awards. During the Payment Period following the end of the
Award Term, the Committee shall compare the actual performance of North American
Coal against the performance targets for each of the performance targets which
apply to the Short-Term Awards. Based thereupon, the Committee shall determine
the total payout percentage under the Plan for the Short-Term Awards (the
“Short-Term Payout Percentage”). The Committee shall then determine the
Short-Term Award for each Participant, which shall be equal to the Participant’s
Short-Term Base Amount, multiplied by the Short-Term Payout Percentage, and
further adjusted by such other factors, including an individual performance
factor for each Participant, as the Committee shall determine are appropriate;
provided, however, that no Short-Term Award may be made to any Participant which
exceeds 150% of his Short-Term Base Amount.
     (c) Long-Term Awards. During the Payment Period following the end of the
Award Term, the Committee shall compare the actual performance of North American
Coal against the performance targets for each of the performance targets which
apply to the Long-Term Awards. Based thereupon, the Committee shall determine
the total payout percentage under the Plan for the Long-Term Awards (the
“Long-Term Payout Percentage”). The Committee shall then determine the Long-Term
Award for each Participant, which shall be equal to the Participant’s Long-Term
Base Amount, multiplied by the Long-Term Payout Percentage, and further adjusted
by such other factors, including an individual performance factor for each
Participant, as the Committee shall determine are appropriate; provided,
however, that no Long-Term Award may be made to any Participant which exceeds
150% of his Long-Term Base Amount.
     (d) Payment Provisions. Promptly following the approval of the final Awards
and, in any event during the Payment Period, the Company shall pay the amount of
such Awards to the Participants in cash, subject to all withholdings and
deductions pursuant to Section 5; provided, however, that no Award shall be
payable to a Participant except as determined by the Committee.
5. Withholding Taxes
     Any Award paid to a Participant under this Plan, shall be subject to all
applicable federal, state and local income tax, social security and other
standard withholdings and deductions.
6. Amendment and Termination
     The Committee may alter or amend this Plan (including the Exhibits hereto)
from time to time or terminate it in its entirety; provided, however, that no
such action shall, without the consent of a Participant, affect the rights in an
outstanding Award of such Participant that was previously approved by the
Committee for an Award Term but has not been paid.
7. General Provisions
     (a) No Right of Employment. Neither the adoption or operation of this Plan,
nor any document describing or referring to this Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Company, or shall in any way affect the right and power of the Company to
terminate the employment of any employee at any time with or without assigning a
reason therefor to the same extent as the Company might have done if this Plan
had not been adopted.
     (b) Governing Law. The provisions of this Plan shall be governed by and
construed in accordance with the laws of the State of Delaware.
     (c) Miscellaneous. Headings are given to the sections of this Plan solely
as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of this Plan or any provisions thereof. The use of the
masculine gender shall also include within its meaning the feminine. The use of
the singular shall also include within its meaning the plural, and vice versa.

3



--------------------------------------------------------------------------------



 



     (d) Code Section 409A. It is intended that this Plan be exempt from the
requirements of Section 409A of the Internal Revenue Code, as amended and
applicable Treasury Regulations issued thereunder and the Plan shall be
interpreted and administered in a manner to give effect to such intent.
     (e) Limitation on Rights of Participants; No trust. No trust has been
created by the Company for the payment of Awards granted under this Plan; nor
have the Participants been granted any lien on any assets of the Company to
secure payment of such benefits. This Plan represents only an unfunded,
unsecured promise to pay by the Company, and the Participants hereunder are
unsecured creditors of the Company.
     (f) Payment to Guardian. If an Award is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Company from all
liability with respect to such Award.
8. Effective Date
     This Plan shall become effective as of January 1, 2009.
     [Exhibits A, B and C intentionally omitted]

4